

	

		III

		109th CONGRESS

		1st Session

		S. RES. 284

		IN THE SENATE OF THE UNITED STATES

		

			October 21, 2005

			Mr. Lott (for himself,

			 Mr. Dodd, and Mr. Reid) submitted the following resolution; which

			 was considered and agreed to

		

		RESOLUTION

		Authorizing filming in the Chamber of the

		  Senate for the use by the Capitol Visitor Center.

	

	

		1.Authorization of taking of

			 pictures in Senate chamber for use by the Capitol Visitor Center 

			(a)AuthorizationSubject

			 to subsection (b), paragraph 1 of rule IV of the Rules for the Regulation of

			 the Senate Wing of the United States Capitol and Senate Office Buildings

			 (prohibiting the taking of pictures in the Senate Chamber) is temporarily

			 suspended for the purpose of permitting the taking of pictures while the Senate

			 is in session or in recess for the period beginning on the date of adoption of

			 this resolution and ending October 31, 2005, at locations and times to be

			 determined by the Committee on Rules and Administration.

			(b)Limitation on

			 use of imagesThe pictures taken under subsection (a) may only be

			 used by the Capitol Visitor Center for a video presentation in the Capitol

			 Visitor Center after the video presentation has been approved by the Committee

			 on Rules and Administration.

			(c)ArrangementsThe

			 Sergeant at Arms and Doorkeeper of the Senate shall make the necessary

			 arrangements to carry out this resolution, including such arrangements as are

			 necessary to ensure that the taking of pictures under this resolution does not

			 disrupt any proceeding of the Senate.

			

